Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner reviewing your application has changed. All further correspondence pertaining to prosecution should be directed to Examiner Daniel Nielsen in art unit 1634.

	
Election/Restrictions
Applicant’s election without traverse of a method for capturing nucleic acids (Group IV, claims 11-18) in the reply filed on 11/23/2020 is acknowledged.

Status of the Claims
Claims 11-18 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 


Claim 14 recites the limitation "the means is a mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “means” the claim is referring to. Is this means directed to: the means for controlling the distance (claim 12), means for introducing a cell suspension (claim 11), or a means for applying a negative pressure (claim 11)?

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because a review of the specification yields no limiting definitions of the claimed means, so they will therefore be interpreted under the broadest reasonable interpretation. Such claim limitation(s) is/are:
“means for introducing a cell suspension” in claim 11;
“means for applying a negative pressure” in claim 11;
 “means for controlling the distance” in claim 12.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because a review of the specification yields no limiting definitions of the claimed means, so they will therefore be interpreted under the broadest reasonable interpretation.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

The specification states that the term “cylindrical structure body” (also recited in instant claims 11-14 and 17) is “a configuration having a size and a shape which encloses the plurality of single cell capturing holes. The shape of the cylindrical structure body is not particularly limited as long as it is cylindrical (a shape which is rod-like and having a hollow center), and when viewed from the upper surface, can be made to a shape such as a rectangle (Fig. 7(b)), a rounded rectangle, a circle, an ellipse or a triangle” (specification, para 32). Thus, the claims have been given the broadest reasonable interpretation consistent with the teachings of the specification regarding “cylindrical structure body” to be interpreted as any “rod-like” and hollow object (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  

Regarding claims 13 and 14, the examiner is interpreting the “means” as intending the “means for controlling the distance” (which is explained in detail above) for the purpose of compact prosecution.
Regarding claims 13 and 17, the examiner is interpreting the “fixing tool” as any item, object, feature, or product that can control the distance between the distance and the substrate. The specification asserts that “it is possible to immobilize the cylindrical structure body to a predetermined position on the substrate with the fixing tool” and the “means can be a fixing tool provided in the cylindrical structure body” (para 33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai (WO 2014/141386 A1) in view of  “Vacuum filtration” (2007), as evidenced by the web page [retrieved on March 17, 2021]. Retrieved from the Internet: <URL: http://www.chem.ucla.edu/~bacher/General/30BL/tips/vacuum> and Handique (US 2007/0292941 A1). 

Shirai teaches a two-dimensional cell array device with a plurality of single cell capturing holes on one surface of the substrate (Fig. 1A, 1B, 5A, and 5B). Shirai teaches that cells were introduced to the device in a solution of PBS (cell suspension) (paragraph 90). Shirai teaches that a solution flowed through the cell trapping section from the upper reaction region 7 toward the lower reaction region 8, so as to immobilize cells 1 suspended in the solution in the cell trapping section 2 of the device (Fig. 3A; paragraph 75). The cells are trapped because the cell opening is smaller than the size of the cells (Fig. 3A and 5A; paragraph 75). Therefore, the device is configured to capture the nucleic acids extracted from single cells because one cell covers the opening. Next, a lysis buffer is used to disrupt the cells (para 75). The nucleic acid trapping section 4 is between the fluid channel connecting the nucleic acid trapping section to the cell trapping section 2 and the fluid channel 5 connecting the nucleic acid trapping section 4 to the lower reaction region 8 (Fig 3A; paragraph 75). The beads 12 capture the nucleic acids (Fig 3B and 5A; paragraph 76). Shirai also teaches a lower outlet 307 that discharges a solution (Fig 5A; paragraph 90). The lower reaction region 8 is for discharging the treating nucleic acid (paragraph 62). Therefore, the flow channel 8 and lower outlet 307 are adjacent to nucleic acid capturing beads (the nucleic acid capturing region 12) (Fig 5A).
However, Shirai does not teach a vacuum. 
“Vacuum filtration” teaches that vacuum filtration is usually faster than simple gravity filtration. 

However, neither Shirai nor “Vacuum filtration” teach a cylindrical structure body enclosing a plurality of single cell capturing holes that is arranged on the substrate, introduces the cell suspension, and is removed from the substrate.
	Handique teaches a syringe (822), filter (818), sample inlet (826), and microfluidic cartridge (812) (Fig. 31 and 34-35). Handique teaches that the syringe and filter are attached to a lysis reservoir (830) of a microfluidic cartridge via a sample inlet (substrate), where the syringe contents are injected (para 122; Fig. 31 and 34-35). Handique also teaches that the “sample includes a combination of particles (e.g., cells) and a buffer solution. For example, an exemplary sample includes about 2 parts whole blood to 3 about parts buffer solution” (para 375). Therefore, Handique teaches a cell suspension, as whole blood necessarily contains cells. The syringe and filter are a means for introducing a cell suspension to the surface of the substrate (sample inlet). Handique teaches the filter (818) can be attached to the lysis reservoir (830) of the microfluidic cartridge (812) via the sample inlet (826) using a lower lock with a duckbill valve (Fig 31 and 34-35; para 400). Therefore, the filter is interpreted as a mechanism that arranges the cylindrical structure body (syringe) on the substrate (sample inlet) when introducing the cell suspension and removing the cylindrical structure body (“a mechanism which is configured to arrange …”). 

	It would have also been obvious to one of ordinary skill in the art before the effective filing date to combine the references of Shirai in view of “Vacuum filtration” with Handique because it’s the simple substation of one known element for another to obtain predictable results. Both Shirai (para 15 and 75-76) and Handique (9 & 375) are directed towards base devices that have an input of a cellular sample and extract nucleotides. It would have been prima facie obvious to the ordinary artisan to substitute the cell suspension in light of Shirai and “Vacuum filtration” with the syringe, filter, and inlet of Handique, as this is the simple substitution of one known element for another to obtain predictable results (introducing a cell suspension to the substrate surface). 
The courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” (Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  See MPEP 2144.04, IVA.  Shirai teaches that the cell trapping section comprises 10 um through-holes (capturing holes) arrayed at intervals of 125 um (para 0083). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the cylindrical body (the syringe of Handique) to be larger than (i.e., relative to) the plurality of holes of Shirai.



	Regarding claim 13, Handique teaches a filter (818), which connects into (in) the syringe (Fig 34 & 35) to control the distance between the surface of the substrate (sample inlet) and end of the syringe. Therefore, the filter is a “fixing tool”.

	Regarding claim 14, Handique teaches a filter (818), which controls the movement of the syringe (cylindrical structure body) when attached to the sample inlet (826), as it keeps the syringe stationary (Fig 31 and 34).

Regarding claims 15 and 16, Shirai teaches that mRNA (paragraph 74, Fig. 3(b)) may be captured by immobilizing mRNA on the magnetic bead surface (paragraphs 76 and 81).

Regarding claim 17, Handique teaches the syringe (cylindrical structure body) has a fixing tool for controlling the distance (filter) between the surface of the sample inlet (substrate) and the end of the syringe (Fig 31 and 34).

	Regarding claim 18, Handique teaches a syringe, which provides a means for controlling the amount of the cell suspension to be dispensed, as demonstrated by the syringe plunger (Fig 34 and 35). 


Conclusion
Claims 11-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JEHANNE S SITTON/Primary Examiner, Art Unit 1634